Mr. Justice Smith delivered the opinion of the court. The plaintiff, here the defendant in error, brought a suit against the defendant, here the plaintiff in error, before a justice of the peace to recover the statutory penalty for cutting trees upon plaintiff’s land. The plaintiff was given a judgment for $183 by the justice of the peace, and the defendant appealed to the Circuit Court of Cook county. On the call of the ease for trial in the Circuit Court, the defendant not appearing, the appeal was dismissed with procedendo and statutory damages for the sum of $18.30 assessed against the defendant and judgment entered therefor; to reverse which the defendant sued out this writ of error. It is contended by the defendant that in the bill of particulars filed in the Circuit Court by the plaintiff, he therein claimed more than $200, and the Circuit Court having "no greater jurisdiction than the justice of the peace, on an appeal from the said justice the Circuit Court had no jurisdiction, and it was error to enter the said judgment. The plaintiff insists that the said bill of particulars expressly limited the claim of the plaintiff to the sum of $200. There were no pleadings in the case and none were required. A bill of particulars is no part of the record unless preserved by a bill of exceptions. Eggleston v. Buck, 24 Ill. 262; Hess Co. v. Dawson, 149 Ill. 138; Star Brewery v. Farnsworth, 172 Ill. 247; Bowlan v. Lambka, 57 Ill. App. 334; Robinson v. Holmes, 75 Ill. App. 203. The record contains no bill of exceptions, and therefore the bill of particulars cannot be here considered. The judgment is affirmed. Affirmed.